ORDER
PER CURIAM:
Deandre J. Key appeals the judgment of the Circuit Court- of Jackson County denying his motion for post-conviction relief under Missouri Supreme Court Rule 29.15 after an evidentiary hearing. Key’s motion follows his convictions for one count of assault in the. first degree, one count of unlawful use of a weapon, and two counts of armed criminal action. Key argues that the motion court erred in denying his claim that his trial counsel was ineffective for failing to file a motion to dismiss alleging a violation of his fight to a speedy trial. Finding no error, we affirm. Because a published opinion would have no prece-dential value, a memorandum of law has been provided to the parties. Missouri Supreme Court Rule 84.16(b).